Citation Nr: 1454215	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO. 05-20 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1998 to August 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. In that decision, the RO granted service connection for pes planus affecting the left and right foot, and assigned a rating of 10 percent for each.

The RO granted an increased rating of 30 percent for the Veteran's bilateral pes planus in a January 2013 rating decision, effective August 2, 2001, thereby covering the entire period on appeal. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id. As the grant of the 30 percent rating covers the entire period on appeal, the issue on the title page has been updated to reflect a claim for an initial rating in excess of 30 percent for bilateral pes planus.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, there is no evidence that the Veteran is unable to obtain or maintain substantially gainful employment due to her disabilities. Therefore, the issue of entitlement to TDIU has not been raised by the record.

The Board remanded the issues on appeal for additional development in March 2012 and January 2013. The VA examination ordered in the March 2012 remand was provided in April 2012 and the VA treatment records identified in both the March 2012 and January 2013 remands have been obtained. Finally, in response to VA correspondence the Veteran submitted treatment records from Sacred Heart Hospital, specifically records of treatment for a left foot injury in December 2008. The Board finds that these are the records identified in the January 2013 remand directives. As they have been submitted and associated with the claims file, the Board finds that the directives of both the March 2012 and January 2013 have been substantially complied with, and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2013, the Board denied the Veteran's claim for an increased rating in excess of 30 percent for bilateral pes planus. A June 2014 order of the United States Court of Appeals for Veterans Claims (Court) vacated and remanded that portion of the April 2013 Board decision. As such, the issue of an initial rating in excess of 30 percent for bilateral pes planus is again before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to increased ratings for headaches and bilateral ankle disabilities, and entitlement to service connection for bilateral knee and wrist disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). See Veteran's August 2014 Statement. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In this case, the Veteran submitted a new authorization form for the release of VA medical records in October 2014, and indicated that these records are relevant to her claim. As VA has notice of additional outstanding relevant Federal records, VA has a duty to obtain those records. As such, the Board must remand the claim so that appropriate efforts can be made to obtain any outstanding relevant VA treatment records, to include from Pensa Outpatient Clinic, Mayaguez Outpatient Clinic and the VA Central California Health Care System, specifically Fresno Veterans Hospital.

Accordingly, the case is REMANDED for the following action:

1. Obtain any further relevant VA treatment records from February 2013 forward, to include from Pensa Outpatient Clinic, Mayaguez Outpatient Clinic and the VA Central California Health Care System, specifically Fresno Veterans Hospital.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




